DETAILED ACTION
This office action is in response to the applicant’s amendments filed on 05/11/2022.
Currently claims 1-2, 4, 6, 10-11, 16-17 and 19 are pending in the application.

Allowable Subject Matter
In light of applicant’s amendments filed on 05/11/2022 and associated persuasive arguments,
Claims 1-2, 4, 6, 10-11, 16-17 and 19 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art Chinese Patent # CN108962951A to Chou teaches, an organic light-emitting diode (OLED) display panel (10; display device; Fig. 1; page 4) comprising an electronic device display area (area of the plurality of units U; Fig. 1; page 4) positioned to correspond to an electronic device (as annotated on Fig. 1), 
wherein the electronic device display area (area of the plurality of units U) comprises a plurality of repeating units (SU; subunits; Fig. 1; page 4) arranged in an array (as shown in Fig. 1), and 

    PNG
    media_image1.png
    335
    405
    media_image1.png
    Greyscale

each of the repeating units (SU) comprises at least one-pixel unit disposed therein (Fig. 1; page 4; when repeating unit has only one-pixel unit, then repeating unit and the pixel unit point to the same element, i.e., SU in this case), 
each of the repeating units (SU) comprising: 
a pixel circuit area (part of the area of the repeating unit SU) including a circuit region (READ element including a TFT transistor; Fig. 3A; page 4) defined by a plurality of driving circuits (TFT transistor) densely disposed in sub-pixels (red, green or blue) of the pixel unit (part of SU) (Fig. 3A; page 4), 

    PNG
    media_image2.png
    353
    488
    media_image2.png
    Greyscale

a scan line region (R, part of signal line) defined by a plurality of scan lines densely disposed in sub-pixels (red, green or blue) of the pixel unit (part of SU) (Fig. 3A; page 4), and 
a data line region (S, part of signal line) defined by a plurality of data lines densely disposed in sub-pixels (red, green or blue) of the pixel unit (part of SU) (Fig. 3A; page 4); and 
wherein a light-emitting layer (R21, R22 or R23; one of first, second or third light emitting area, i.e. red, green or blue; Fig. 3A; page 14) of at least one of the pixel unit (part of SU) is disposed in at least two of the circuit region, the scan line region, and the data line region (Fig. 3A; page 5).  
Note 1: Chou teaches on pages 4-5 with regards to Figs. 2A and 3A that the range of a single sub-unit SU is defined by the read line R and the select line S. The single sub-unit SU may be provided with a plurality of signal lines. The signal line can be, at least one scan line, at least one data line, at least one common electrode line, at least one power supply line or other suitable line. The examiner considered read line R as the ‘scan line’ and the select line S as the ‘data line’. Thus, there can be plurality of scan lines R and plurality of data lines S arranged in a perpendicular direction. Thus, it is obvious from Fig. 3A that one of the light emitting areas R21, R22 or R23 falls over at least two of the circuit region, the scan line region, and the data line region.
Note 2: Furthermore, the examiner notes that the applicant has not presented persuasive evidence in Spec. para. [0010] – [0016] that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 
a light transparency area (P; transparent region; Fig. 3A; page 10) including a portion of the electronic device display area (part of plurality of units U) where the pixel circuit area is not included (there is no pixel circuit in this region) (Fig. 3A; page 10), 

    PNG
    media_image2.png
    353
    488
    media_image2.png
    Greyscale

the light transparency area (P) not including a light shielding material (522; light shielding pattern; Fig. 3E; page 12) disposed therein (Fig. 3E; page 12); 


    PNG
    media_image3.png
    367
    503
    media_image3.png
    Greyscale

However, neither Chou nor any cited prior art, appear to explicitly disclose, in context, wherein each of the repeating units comprises one pixel unit; the pixel unit includes a first sub-pixel, a second sub-pixel, and a third sub-pixel; the first sub-pixel is disposed along the light transparency area, the third sub-pixel is disposed along the light transparency area, and the second sub-pixel is disposed between the first sub-pixel and the third sub-pixel; and the first sub-pixel is symmetrical to the third sub-pixel with respect to an axis line of the second sub-pixel.
Examiner’s note: The examiner notes that a person with ordinary skill in the art using Chou’s OLED device does not have any motivation to make a specific sub-pixel arrangement. The examiner further notes that the use of “a light emitting layer” in dependent claims is deemed proper since each light emitting layer represents a different layer to generate red, green or blue LEDs. Therefore, using “a light emitting layer” is proper.
Specifically, the aforementioned ‘wherein each of the repeating units comprises one pixel unit; the pixel unit includes a first sub-pixel, a second sub-pixel, and a third sub-pixel; the first sub-pixel is disposed along the light transparency area, the third sub-pixel is disposed along the light transparency area, and the second sub-pixel is disposed between the first sub-pixel and the third sub-pixel; and the first sub-pixel is symmetrical to the third sub-pixel with respect to an axis line of the second sub-pixel,’ is material to the inventive concept of the application at hand to solve the problems where the electronic device display area cannot display images due to formation of the hole for a camera and thereby achieves a full screen display and increased aperture ratio. 

Amended independent claim 16 is allowable because the closest prior art Chinese Patent # CN108962951A to Chou teaches, a display device comprising an organic light-emitting diode (OLED) display panel (10; display device; Fig. 1; page 4) comprising an electronic device display area (area of the plurality of units U; Fig. 1; page 4) positioned to correspond to an electronic device (as annotated on Fig. 1), 
wherein the electronic device display area (area of the plurality of units U) comprises a plurality of repeating units (SU; subunits; Fig. 1; page 4) arranged in an array (as shown in Fig. 1), and 

    PNG
    media_image1.png
    335
    405
    media_image1.png
    Greyscale

each of the repeating units (SU) comprises at least one-pixel unit disposed therein (Fig. 1; page 4; when repeating unit has only one-pixel unit, then repeating unit and the pixel unit point to the same element, i.e., SU in this case), 
each of the repeating units (SU) comprising: 
a pixel circuit area (part of the area of the repeating unit SU) including a circuit region (READ element including a TFT transistor; Fig. 3A; page 4) defined by a plurality of driving circuits (TFT transistor) densely disposed in sub-pixels (red, green or blue) of the pixel unit (part of SU) (Fig. 3A; page 4), 

    PNG
    media_image2.png
    353
    488
    media_image2.png
    Greyscale

a scan line region (R, part of signal line) defined by a plurality of scan lines densely disposed in sub-pixels (red, green or blue) of the pixel unit (part of SU) (Fig. 3A; page 4), and 
a data line region (S, part of signal line) defined by a plurality of data lines densely disposed in sub-pixels (red, green or blue) of the pixel unit (part of SU) (Fig. 3A; page 4); and 
wherein a light-emitting layer (R21, R22 or R23; one of first, second or third light emitting area, i.e. red, green or blue; Fig. 3A; page 14) of at least one of the pixel unit (part of SU) is disposed in at least two of the circuit region, the scan line region, and the data line region (Fig. 3A; page 5).  
Note 1: Chou teaches on pages 4-5 with regards to Figs. 2A and 3A that the range of a single sub-unit SU is defined by the read line R and the select line S. The single sub-unit SU may be provided with a plurality of signal lines. The signal line can be, at least one scan line, at least one data line, at least one common electrode line, at least one power supply line or other suitable line. The examiner considered read line R as the ‘scan line’ and the select line S as the ‘data line’. Thus, there can be plurality of scan lines R and plurality of data lines S arranged in a perpendicular direction. Thus, it is obvious from Fig. 3A that one of the light emitting areas R21, R22 or R23 falls over at least two of the circuit region, the scan line region, and the data line region.
Note 2: Furthermore, the examiner notes that the applicant has not presented persuasive evidence in Spec. para. [0010] – [0016] that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 
a light transparency area (P; transparent region; Fig. 3A; page 10) including a portion of the electronic device display area (part of plurality of units U) where the pixel circuit area is not included (there is no pixel circuit in this region) (Fig. 3A; page 10), 

    PNG
    media_image2.png
    353
    488
    media_image2.png
    Greyscale

the light transparency area (P) not including a light shielding material (522; light shielding pattern; Fig. 3E; page 12) disposed therein (Fig. 3E; page 12); 

    PNG
    media_image3.png
    367
    503
    media_image3.png
    Greyscale

However, neither Chou nor any cited prior art, appear to explicitly disclose, in context, wherein each of the repeating units comprises one pixel unit; the pixel unit includes a first sub-pixel, a second sub-pixel, and a third sub-pixel; the first sub-pixel is disposed along the light transparency area, the third sub-pixel is disposed along the light transparency area, and the second sub-pixel is disposed between the first sub-pixel and the third sub-pixel; and the first sub-pixel is symmetrical to the third sub-pixel with respect to an axis line of the second sub-pixel.
Examiner’s note: The examiner notes that a person with ordinary skill in the art using Chou’s OLED device does not have any motivation to make a specific sub-pixel arrangement. The examiner further notes that the use of “a light emitting layer” in dependent claims is deemed proper since each light emitting layer represents a different layer to generate red, green or blue LEDs. Therefore, using “a light emitting layer” is proper.
Specifically, the aforementioned ‘wherein each of the repeating units comprises one pixel unit; the pixel unit includes a first sub-pixel, a second sub-pixel, and a third sub-pixel; the first sub-pixel is disposed along the light transparency area, the third sub-pixel is disposed along the light transparency area, and the second sub-pixel is disposed between the first sub-pixel and the third sub-pixel; and the first sub-pixel is symmetrical to the third sub-pixel with respect to an axis line of the second sub-pixel,’ is material to the inventive concept of the application at hand to solve the problems where the electronic device display area cannot display images due to formation of the hole for a camera and thereby achieves a full screen display and increased aperture ratio. 
Dependent claims 2, 4, 6, 10-11, 17 and 19 depend, directly or indirectly, on allowable independent claims 1 and 16, respectively. Therefore, claims 2, 4, 6, 10-11, 17 and 19 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


06/27/2022